                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,                                 )
                                              )                     8:19CV288
                      Plaintiff,              )
                                              )
               v.                             )                  MEMORANDUM
                                              )                   AND ORDER
JOHN CARTER, et al.,                          )
                                              )
                      Defendants.             )
                                              )

        This matter is before the court on a memorandum from the Clerk of the Court requesting
a ruling as to Plaintiff’s authorization to proceed in forma pauperis on appeal. (Filing No. 17.)
Plaintiff filed a Notice of Appeal (filing no. 16) on January 24, 2020. Plaintiff appeals from the
court’s Memorandum and Order and Judgment dated July 30, 2019 (filing nos. 8 & 9), in which
the court dismissed this matter without prejudice.

       As set forth in Federal Rule of Appellate Procedure 24(a)(3):

       (a) Leave to Proceed In Forma Pauperis . . .

               (3) Prior Approval. A party who was permitted to proceed in forma pauperis in
               the district-court action, or who was determined to be financially unable to obtain
               an adequate defense in a criminal case, may proceed on appeal in forma pauperis
               without further authorization, unless:

                      (A) the district court—before or after the notice of appeal is
                      filed—certifies that the appeal is not taken in good faith or finds that the
                      party is not otherwise entitled to proceed in forma pauperis and states in
                      writing its reasons for the certification or finding . . . .

      The court finds that because Plaintiff proceeded IFP in the district court, he may now
proceed on appeal in forma pauperis without further authorization.

       IT IS THEREFORE ORDERED that Plaintiff may proceed on appeal in forma pauperis.

       DATED: February 3, 2020                      BY THE COURT:



                                                    Richard G. Kopf
                                                    Senior United States District Judge
